Turner J.
delivered the opinion of the court. This is an action of Ejectment brought for lot number 21,in the town of Albany. The plaintiff claims under title acquired under a vendue deed, executed by John Skinner, collector of a land tax granted by the legislature, on the town oí Alb any,at their session in 1821. The execution of the deed, and defendant’s possession of the land,is admitted. Tothe validity of the deed, the defendantmade four objections, which are a part of the bill of exceptions. Two of the objections! the court consider to be fatal, and therefore deem any notice of the others unnecessary.
1. The deed is objected to because the place where the legislature held their session at the time when the tax was granted, was omitted in the collector’s Advertisement; and 2d. because the place where one of the newspapers, (the Rutland Herald,) was printed, did not appear in the town clerk’s record of the advertisement.
The act granting the tax in question, (see pamphlet of the laws of 1821 p. 152,; after enacting that a tax of three cents per acre shall be laid on all lands in the town of Albany, (certain lands being excepted,) and appointing a committee under whose direction it is to be expended, and a collector to collect it — provides,that “said committee and collector are to govern themselves in collecting and expending said tax, in conformity to the laws of this state, in such Cases made and provided.” The law here' re*364ferred to, is the act for the regulatidtf pf particular land taxes. — (Statute, page 662.) By this general act, prescribing the duties of the collector in case of delinquency in the proprietors of lands* subject to such tax, it is made his duty to advertize such delinquencies in certain papers. & form for the advertisement is> prescribed as follows i “Whereas, the legislature of Vermont,a£ their session at- — • in the year —*—*■ assessed a tax,” Sic .-and the statute goes on to enact that “the blanks in the form of the advertisement' herein before directed, shall he filled with the place of the séssion of the legislature when the tax was assessed.”
Young, for plaintiff.
Mattocks, for defendant.
And afterwards, p. 667, When the collector has completed bis-sale,he is required to make a return of his proceedings,to be recorded in the proper office for recording deeds of lands in said township — and the town clerk is required to record the advertisements at length, and the title, the volume, the number and the' date of the papers in which they wen inserted — -and the placet where suck paper Was printed„
That the collector should have followed the form, and thei clerk made the statement of the place where the paper was printed a part of the record, are positive requirements of the statute i and a compliance with these requisitions must be regarded as á condition precedent to the conveyance of a good tide, by the ven„, due deed. Where property is aíiected, or the title to it divested, by the provisions of a special act of the legislature, the requirements of the act must be strictly followed. 1 Burr. 377—4 Burr, 2244.—1 Cow. 29.—In the present case, the operation of the special statute was to divest the defendant of his property, on his failure to perform á duty created by the statute, and on the performance of certain acts prescribed to tlfe officers required to collect the tax and record the proceedings. The performance of these acts is the condition on which the property was divested f and it is not for tire court to enquire whether the provisions of the statute were reasonable, whether a compliance with them might not be 'dispensed with, without injury to the defendant — hut’ whether they, have been made ; and if so, they must be literally pursued, New trial granted.